internal_revenue_service number release date index number ---------------------------------- ----------------------- --------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc ita b04 plr-135583-11 date date re ----------------------------------------------------- legend ------- ------- year year partnership ------------------------------------- llc1 llc2 date date date date x facility dollar_figurey dollar_figurez h firm j firm a b ------------------------------------------ ---------------------------------------------------------- ---------------------- --------------------------- ------------------ ---------------------- ------ ------------------------------------------------------------------------- ------------------- ----------------- ------------------------- ------------------- ---------------------- ------------------- dear ----------------- this letter responds to your letter requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_108 of the internal_revenue_code specifically you have requested an extension of time to make an election under sec_108 and sec_1_108-5 of the income_tax regulations to exclude income resulting from the discharge of qualified_real_property business plr-135583-11 indebtedness and to reduce the basis of depreciable real_property effective for your year tax_return facts you use the cash_method_of_accounting and have a calendar_year as an annual_accounting_period you are a member of partnership which is a calendar year-end partnership that files its tax returns using the accrual_method of accounting partnership was organized in date llc1 a wholly-owned subsidiary of partnership owns a x membership interest in llc2 which was organized on date to construct own lease and operate a facility llc1 issued bonds to fund the construction of the facility and secured the bonds with an interest in its construction in date partnership entered a transaction to purchase dollar_figurey of bonds held by a bondholder for dollar_figurez transaction you represent that as an inactive member of the partnership you did not know about the transaction partnership hired h firm to prepare its tax_return for year in year partnership informed h firm of the transaction and h firm concluded that partnership realized cancellation of indebtedness cod income in conjunction with the year partnership return a partnership’s accountant at h firm filed form_982 reduction of tax_attributes due to discharge_of_indebtedness and sec_1082 basis_adjustment with the service making the election under sec_108 to exclude the cod income and to reduce the basis of depreciable real_property a however did not report the amount of the cod income on the year schedule_k-1 partner’s share of income deductions credits etc which was issued to you you engaged j firm to prepare your federal_income_tax return for year you provided j firm with the schedule_k-1 that was issued by partnership your accountants at j firm including b relied upon the schedule_k-1 issued to you in preparing your year federal_income_tax return the year schedule_k-1 did not include any cod income and therefore j firm did not file form_982 with your federal_income_tax return you timely filed your year federal_income_tax return on date the irs agent examining partnership’s return advised that the sec_108 election is an election to be made at the partner level prior to the discovery of the error by the irs agent a did not discuss with b or any other accountants at j firm that the partner’s schedule_k-1 included a partner footnote reporting that each partner’s tax basis had been reduced due to a discharge of real_property business indebtedness plr-135583-11 partnership realized cod income in year or inform them that a form_982 was filed with partnership’s year tax_return the relevant real_property was placed into service in year and accordingly you represent that tax depreciation related to the facility will pass through to you for year if an extension of time to file an election is granted pursuant to sec_301_9100-3 partnership’s year tax_return will reflect that the tax basis of depreciable real_property related to the facility was reduced pursuant to sec_1_1017-1 by the cod income in addition the year schedule_k-1 that partnership issues to you will reflect the cod income as a reduction in tax basis partnership will also appropriately issue to each partner a partnership consent statement pursuant to sec_1_1017-1 you represent that granting relief under sec_301_9100-3 will not result in a lower tax_liability in the aggregate for all years to which the election applies than each partner would have had if the election had been timely made law and analysis sec_108 provides that gross_income does not include any amount that would be includible in gross_income by reason of the discharge_of_indebtedness if in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property_business_indebtedness sec_108 requires a taxpayer to make an election to exclude cod income under sec_108 sec_108 provides that in the case of a partnership sec_108 and sec_108 are applied at the partner level sec_1_108-5 provides that the election under sec_108 is made on the timely filed including extensions federal_income_tax return for the taxable_year in which the taxpayer has discharge_of_indebtedness income that is excludible from gross_income under sec_108 the election is made on a completed form_982 in accordance with that form and its instructions sec_301_9100-1 through provide the standards that the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-135583-11 under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election however a taxpayer is not considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or was not aware of all relevant facts in addition sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer- i ii iii seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related consequences but chose not to make the election or uses hindsight in requesting relief sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make the regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable_year that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section under the facts that you submitted we conclude that you acted reasonably and in good_faith under sec_301_9100-3 in addition we conclude that granting relief will not prejudice the interests of the government under sec_301_9100-3 conclusion plr-135583-11 based solely on the information submitted and the facts as represented in the ruling_request we grant you an extension of days from the date of this letter to file an amended_return to make the election under sec_108 and sec_1_108-5 the election is to be made on form_982 except as expressly provided in the preceding paragraph we do not express or imply an opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this letter does not rule on whether the income at issue is properly treated as cod income under sec_61 in addition except for the relief granted to make a late election this letter also does not rule on whether the income in fact qualifies for exclusion from income under any provision of sec_108 including sec_108 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting cc
